DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a microwave ablation device.
II. Claims 8-20, drawn to a first system (8-15) and a second system (16-20).
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the first system of Invention II does not require the temperature sensor of the device of Invention I. The second system of Invention II requires a fluid to fill a balloon as well as a temperature sensor in said balloon, while the balloon of the device of Invention I does not require fluid, and the temperature sensor of the device is in the general catheter; thus, the second system could utilize a different device than that of Invention I. The two systems encompass overlapping subject matter where the microwave generator 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either 
During a telephone conversation with William Blonigan on 3/4/2022, a provisional election was made with traverse to prosecute Invention II, systems 1-2, claims 8-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 11/18/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language; specifically reference MX-246862B.  It has been placed in the application file, but the information referred to therein has not been considered.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-12 and 16-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ladtkow et al 2014 (US PGPub 2014/0046316, hereby referred to as “Ladtkow”).
Regarding claim 8, Ladtkow discloses a system (microwave ablation system 10, Figure 1) comprising:
a catheter (catheter assembly 12, microwave ablation catheter 14 part of assembly 12 shown in Figure 4) having an inner tube (lumen 19b which supports microwave coaxial cable 36, Figure 3B) defining an inflow lumen therein (inner lumen can be used for fluid inflow or outflow, and an outflow lumen between the inner tube and an inner surface of the catheter (outflow lumen 19a between outer surface of lumen 19b and bounded generally by outer housing 23 with sheath 18);
a balloon (balloon 1515, Figures 39A-B) disposed on a distal portion of the catheter (balloon 1515 adjacent to distal radiating section of catheter 1514, where adjacent is synonymous with “touching” or “next to” and since the balloon is adjacent to the distal radiating section, it is considered located on a distal portion of the catheter, Par. [0173]) and in fluid communication with the inflow and outflow lumens (balloon in fluid communication with lumens of catheter 1514 to be expandable, Par. [0173]);
a microwave ablation antenna (distal radiating section 42 configured to deliver microwave energy through a coaxial cable 36; cable and antenna are synonymous) insertable into the catheter for placement within the balloon (distal radiating section 1542 of catheter 1514 shown to be positioned within balloon 1515, Figures 39A-B);
and a microwave generator (microwave energy source 16) in electrical communication with the microwave ablation antenna (conductors of coaxial cable 36 connect to energy source 16 through port 26b, Par. [0099]).	
Regarding claim 9, Ladtkow discloses the system of claim 8 (demonstrated previously), further comprising at least one temperature sensor (temperature sensors TS) for detecting a temperature of at least one of a fluid in the balloon or an airway wall against which a portion of the catheter is positioned (temperature sensor as claimed can be internal or external to catheter, and thus can sense internal or external temperature; TS can be along coaxial cable 36, catheter assembly 12, or distal radiating section 42 seen in Figure 5, Par. [0107]; to measure .
Regarding claims 16 and 17, they are rejected by the same or substantially the same rationale as applied to the rejection of claims 8-9, since both require similar systems, microwave generator, and temperature sensor. Furthermore, the balloon of claim 16 receives fluid, which isn’t part of claim 8, but is taught by Ladtkow (fluids can inflate balloon B, Par. [0150]).
Regarding claim 10, Ladtkow discloses the system of claim 9 (demonstrated previously), wherein upon detecting a predetermined temperature of a fluid within the balloon the microwave generator is switched off (monitoring system 3 contains known look-up tables for tissue/ablation zone temperatures, analogous to a predetermined temperature, and compares look-up values with sensed temperature, and makes adjustments to microwave energy output, Par. [0108]; specifically, the sensed temperature compares with a known ablation zone size, and when power at sensor patch 1840 reaches or surpasses calibration level, which determines ablation completeness, microcontroller 17 shuts power off, Figure 45, Par. [0185]). 
Regarding claim 11, Ladtkow discloses the system of claim 9 (demonstrated previously), wherein upon detecting a predetermined rate of change of temperature of a fluid within the balloon the microwave generator is switched off (rate of change of temperature measured around the distal radiating section 42, Par. [0177]; similarly to claim 10, once ablation size has been reached based on power level, microcontroller 17 shuts off power, Par. [0185]).
Regarding claim 12, Ladtkow discloses the system of claim 8 (demonstrated previously), further comprising an algorithm (software includes algorithm, Par. [0112], in which  for driving the microwave generator (temperature monitoring system 3 provides feedback to energy source 16) to achieve a desired temperature profile of a fluid in the balloon or a desired temperature profile of an airway wall against which a portion of the catheter is positioned (monitoring system 3 contains known look-up tables for tissue/ablation zone temperatures, analogous to a “temperature profile”, compares look-up values with sensed temperature, and makes adjustments to microwave energy output, Par. [0108]) to limit damage to an airway in which the catheter is placed (again, temperature profile can be internal or external as claimed; temperature sensors detect temperature of catheter or surrounding tissue during and after treatment for safety and monitoring treatment patterns, Par. [0089]).
Regarding claim 18, it is rejected by the same or substantially the same rationale as applied to the rejection of claim 12, since both recite an algorithm for driving the microwave generator to a desired temperature profile.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ladtkow, as applied to claim 8 above, in further view of Benson 2007 (US PGPub 2007/0135803).
Regarding claim 13, Ladtkow discloses the system of claim 8 (demonstrated previously), and although Ladtkow mentions electromagnetic tracking (Par. [0006]), it is silent to a specific electromagnetic sensor. Benson discloses an electromagnetic tracking subsystem 20, further comprising at least one electromagnetic sensor (electromagnetic sensors/receivers 24) secured to the catheter (integrated into the instrument, Par. [0576]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Ladtkow’s microwave ablation catheter system with Benson’s electromagnetic tracking system in order to allow for 
Regarding claim 19, it is rejected by the same or substantially the same rationale as applied to the rejection of claim 13, since both recite an electromagnetic sensor.
Regarding claim 14, Ladtkow and Benson disclose the system of claim 13 (demonstrated previously), and Benson further discloses further comprising an electromagnetic navigation system (electromagnetic tracking subsystem 20) for detecting a position of the electromagnetic sensor (tracking system 20 employs electromagnetic sensing to capture position data 37 from electromagnetic receivers 24, Par. [0576]).
Regarding claim 20, it is rejected by the same or substantially the same rationale as applied to the rejection of claim 14, since both recite an electromagnetic navigation system.
Regarding claim 15, Ladtkow and Benson disclose the system of claim 14 (demonstrated previously), and Ladtkow further discloses wherein the electromagnetic navigation system permits placement of the catheter and microwave ablation antenna proximate a desired location within lungs of a patient (system 10 navigates position sensor 96 within patient lungs, Par. [0125]) such that application of energy results in severing of a nerve and denervation of tissue at the desired location (microwave energy can be transmitted to catheter 14 to treat target 68, Par. [01136]; where treatment can be ablation, and synonyms of ablate are remove, cut, resect, which all relate to severing of tissue and resulting denervation). Ladtkow is silent to severing of a nerve, though it can be inferred that nerve is a type of tissue and Ladtkow’s system ablates tissue, and thus ablating a nerve is anticipated. However, Benson discloses that cutting the vagus nerve or implanting a blockage of nerve impulses is one of many procedures .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Turner et al 1990 (US Patent No. US 4967765) discloses a microwave ablation catheter system with microwave antenna, fluid-inflated balloon, positioning means using electromagnetic radiation (EMR) sensors, and controlling generator on/off switch depending on sensed temperature compared to a desired temperature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY K SLOAN whose telephone number is (571)272-0818. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NANCY K SLOAN/Examiner, Art Unit 3794                                                                                                                                                                                                        

/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794